The appeal is from an order denying bail. The appellant is charged by complaint with the offense of murder. His is a companion case to that of D.C. Grayson, No. 10216. The evidence is identical.
The appellant is a son of B. C. Grayson, and was described as a "boy," his age not being revealed. He shot and killed the deceased after the latter had struck the appellant's father with a shovel which was still held in the hands of the deceased. It is not made apparent that the state of mind of the appellant is one affected by express malice. The cause of the difficulty between deceased and the appellant's father is not made clear. Appellant was armed with a gun, apparently a shotgun, and accompanied his father to the mill where the deceased was killed. He took no actual part in the conflict until after the fight begun and after the deceased had struck B. C. Grayson with a shovel and was in a position to repeat the blow. It is not believed that the evidence amounts to proof evident that this is a capital offense which would probably be punished with the death penalty.
The judgment denying bail is reversed and bail granted in the sum of $7,500.
Bail granted.